       3:17-cv-03279-SEM-TSH # 101                 Page 1 of 4                                           E-FILED
                                                    Monday, 05 November, 2018 11:00:25 PM
                       IN THE UNITED STATES DISTRICT COURT Clerk, U.S. District Court, ILCD
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

JACQUELINE FARRIS,                             )
                                               )
       Plaintiff,                              )
                                               )
       -vs-                                    )                 No. 17-3279-SEM-TSH
                                               )
ERIC KOHLRUS, et al.,                          )
                                               )
       Defendants.                             )

                     FOURTH MOTION FOR EXTENSION OF TIME TO
                    RESPOND TO PLAINTIFF’S DISCOVERY REQUESTS

       NOW COME Defendants, ALEX ADAMS, ADDISON AHART, NORINE ASHLEY,

JAMES BARRY, JENNIFER BILLINGTON, CHRISTINE BRANNON, CLARA M.

CHARRON, JAMES DAVIS, MARK DELIA, MIKE FUNK, JEFFREY GABOR, ILLINOIS

DEPARTMENT OF CORRECTIONS, LISA JOHNSON, TRAVIS JONES, PATRICK KEANE,

DILLION KEARNEY, WILLIAM T. LEMON, ANGELA LOCKE, MATTHEW MITCHEY,

ALAN PASLEY, JOSE RIVERA, WILLIAM ROBERTS, ZACHARY SAPP, TRINA SNYDER,

SEAN WHELTON, JASMIN WOOLFOLK, and FELIPE ZAVALA, by and through their

attorney, Lisa Madigan, Attorney General of the State of Illinois, and hereby move pursuant to

Federal Rule of Civil Procedure 6(b)(1), for an additional extension of time to respond to Plaintiff’s

discovery requests, stating as follows:

       1.      Plaintiff propounded discovery requests upon the Illinois Department of

Corrections, Illinois Department of Corrections employees, and Amy Rude (an employee of

Wexford Health Sources, Inc.) on June 8, 2018.

       2.      Following a motion and status conference on pending motions that took place on

October 3, 2018, the Court extended the time for all parties to respond to outstanding discovery

                                              Page 1 of 4
       3:17-cv-03279-SEM-TSH # 101              Page 2 of 4


requests to November 5, 2018. (Doc. 92.)

       3.      The undersigned—along with two additional attorneys employed by the Office of

the Illinois Attorney General—have been working diligently to respond to Plaintiff’s discovery

requests, but additional time is needed to finalize the discovery responses.

       4.      Since the status conference on October 3, 2018, the undersigned has: filed

responsive pleadings in approximately five cases, which necessitated investigating the claims in

each of these cases; attended seven depositions; prepared for and completed a bench trial in Howe

v. Baldwin, 14-484 (S.D. Ill.); and generally attended to other emergent needs in his other cases.

       5.      Defendants recognize that they have had longer than just the preceding month to

finalize their responses to Plaintiff’s discovery requests. However, as noted in prior motions,

Defendants work at multiple facilities with the majority working on the 11:00PM to 7:00AM shift.

Defendants include wardens at correctional facilities, current and former high-ranking IDOC

personnel, and former employees of the IDOC that have retired or moved to different jobs.

       6.      Due to the above, Defendants now request an additional fourteen days to respond

to Plaintiff’s discovery requests.

       7.      Since the Court’s October 3, 2018 Motion Conference, Defendants have been able

to produce an additional 337 pages of documents—pursuant to subpoena, IDOC previously

produced the investigative report concerning Plaintiff’s allegations against Defendant Kohlrus.

Defendants will continue to provide responsive documents on a rolling basis.

       8.      Pursuant to Local Rule 6.1, counsel for Defendants contacted counsel for Plaintiff

concerning this request. Counsel for Plaintiff indicated that she objects to the requested extension.

       9.      Defendants make this request in good faith and not for the purpose of undue delay.




                                             Page 2 of 4
       3:17-cv-03279-SEM-TSH # 101          Page 3 of 4


       WHEREFORE, for the above reasons, Defendants respectfully request this honorable

Court grant this Motion and extend the time for Defendants to respond to Plaintiff’s discovery

requests as stated herein.

                                               Respectfully submitted,

                                               ALEX ADAMS, et al.,

                                                   Defendants,

                                               LISA MADIGAN, Illinois Attorney General,
Jeremy C. Tyrrell, #6321649
Assistant Attorney General                         Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701
(217) 785-4555 Phone                           By: s/Jeremy C. Tyrrell
(217) 524-5091 Fax                                 Jeremy C. Tyrrell
E-mail: jtyrrell@atg.state.il.us                   Assistant Attorney General




                                          Page 3 of 4
       3:17-cv-03279-SEM-TSH # 101              Page 4 of 4


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

JACQUELINE FARRIS,                          )
                                            )
       Plaintiff,                           )
                                            )
       -vs-                                 )        No. 17-3279-SEM-TSH
                                            )
ERIC KOHL, et al.,                          )
                                            )
       Defendants.                          )

                               CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018, the foregoing document, Fourth Motion for
Extension of Time to Respond to Plaintiff’s Discovery Requests, was electronically filed with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following:

                             Adair Crosley           adair@loevy.com
                             Julie Marie Goodwin     julie@loevy.com
                             Sarah Grady             sarah@loevy.com
                             Sara Mayo Vig           sara@vig-law.com
                             Karen L. McNaught       kmcnaught@cassiday.com

                                                     Respectfully Submitted,

                                                      s/Jeremy C. Tyrrell
                                                     Jeremy C. Tyrrell, #6321649
                                                     Assistant Attorney General
                                                     500 South Second Street
                                                     Springfield, Illinois 62701
                                                     (217) 785-4555 Phone
                                                     (217) 524-5091 Fax
                                                     E-Mail: jtyrrell@atg.state.il.us




                                           Page 4 of 4
